Citation Nr: 1630668	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-15 137	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an esophageal condition to include heartburn and coughing up blood, claimed as due to contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for anal bleeding claimed as due to contaminated water exposure at Camp Lejeune or secondary to prostate cancer.

3.  Entitlement to service connection for a kidney condition claimed as due to contaminated water exposure at Camp Lejeune or secondary to diabetes or hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2016.  

In May 2016, the Veteran filed a formal claim of service connection for prostate cancer.  The issues of service connection for diabetes mellitus and hypertension have also been raised by the record, including in a December 2012 statement and an October 2013 VA examination.  These three issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they must be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.
REMAND

The Board finds that further evidentiary development is warranted before a final decision may be reached.  

Missing VA Medical Records

As an initial matter, the Board notes that all of the material VA medical records have not been obtained.  For instance, as relevant to the claimed esophageal condition, a November 1997 VA record states that the Veteran had an EGD the day prior.  A copy of that EGD report is not associated with the claims file.  Furthermore, it is likely that the Veteran had prior consultations in preparation for the EGD.  Because those records have not been obtained, remand is necessary to obtain them.  

VA Examinations

Specific to the claimed esophageal condition, the Veteran wrote in a December 2012 statement that he had these symptoms "[f]or many years."  At his Board hearing, he testified that his symptoms started in the late 1950s or 1960s.  Board Hr'g Tr. 6.  It is not in dispute that he served at Camp Lejeune from December 1953 to the end of his service in July 1956.  The Board finds that a VA examination is needed to address whether this condition may be a result of drinking water from Camp Lejeune.  

With regard to anal bleeding, a VA opinion has not been obtained, but does not appear necessary.  The Veteran's VA medical records repeatedly attribute this symptom to proctitis resulting from radiation treatment for prostate cancer.  A July 2013 addendum to a VA primary care note directly states this was the "most likely" cause of his proctitis.  Thus, it does not appear to be in material dispute that the anal bleeding is a residual of treatment for prostate cancer.  The claim of service connection for prostate cancer has been raised, but not adjudicated.  The Board has referred that claim to the AOJ in the Introduction section of this decision.  At this stage, however, the Board is unable to proceed on final disposition of the claim of service connection for anal bleeding, as a secondary medical condition, when the claim of service connection for prostate cancer, as the primary medical condition, remains pending at the RO level.  

Similarly, the claim of service connection for a kidney condition is intertwined with the reasonably raised claim of service connection for diabetes and hypertension.  A VA opinion in October 2013 specifically attributes his kidney condition to these two medical conditions.  In a December 2012 statement, the Veteran himself described his kidney condition in the context of treatment for diabetes.  He also wrote in that same letter that he "had no idea whatsoever[,] if the former water problem [at Camp Lejeune] could be in anyway related to problem's I have had my adult life."  Taken together, these statements reasonably raise the issue of service connection for diabetes and hypertension.  

The Board is mindful that VA regulations no longer recognize informal claims.  See 38 C.F.R. § 3.155(a); 79 Fed. Reg. 57695 (Sept. 25, 2014).  However, the Veteran's claim of service connection for a kidney disorder was filed prior to March 25, 2015, which is when informal claims were eliminated.  Even since that date, within the scope of a claim, VA will adjudicate as part of the claim entitlement to any ancillary benefits that arise as a result of the adjudication decision once VA receives a complete claim.  See 38 C.F.R. § 3.155(d)(2).

In this regard, the United States Court of Appeals for Veterans Claims (Court) has expressly concluded that if the evidence reasonably indicates that the cause of a claimed condition is different condition that may be associated with service, then pursuant to 38 C.F.R. § 3.310, VA must investigate whether the primary condition is related to service.  If it is determined that the primary causal condition is, in fact, due to service, then the claim of service connection reasonably encompasses that causal condition.  The Veteran need make no further filings to initiate a claim of service connection for that condition.  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).

Here, the Veteran expressed in his December 2012 statement that his "problems" as an adult, which would include diabetes and hypertension, may be related to Camp Lejeune drinking water.  Thus, his December 2012 statement raises the issue of service connection for diabetes and hypertension within the scope of his claim of service connection for a kidney condition.  Because the outcome of the claim of service connection for a kidney condition is dependent on the outcome of those claims, final adjudication of the claimed kidney condition must be deferred and also remanded.   

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all development and adjudication needed to resolve the issues of service connection for diabetes, hypertension, and prostate cancer.  

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

3.  Attempt to obtain all identified private records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

4.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, to include those prior to November 5, 1997.  This must include all records scanned into the electronic medical record.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 2-4 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 2-5 above, arrange for the relevant information in the Veteran's claims folder to be forwarded for a VA opinion by an examiner on the Subject Matter Expert Panel of the Camp Lejeune Contaminated Water Project.  The need for an in-person examination of the Veteran should be determined by the examiner.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology.  The examiner is then asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all esophageal conditions, to include from heartburn and coughing up blood, found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner is asked to specifically address the likelihood that the condition resulted from exposure to Camp Lejeune contaminated water during his service from December 1953 to the end of his service in July 1956.  

In answering all questions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

